Per Curiam.
The relator sought a building permit. He obtained an alternate writ of mandamus. There was a return to the writ and a demurrer to the return.
It thns appears that the relator desired to erect a two-story brick structure containing stores on the first floor and living apartments on the second floor, on the northerly side on Ninth avenue, in the city of Bast Orange, and that the sole reason for denying the permit was that the land in question, by a zoning ordinance, was limited to residential purposes, and a commercial store was prohibited thereby.
We think the case is controlled squarely by the decision in State v. Nutley, 99 N. J. L. 389. A peremptory writ of mandamus will issue.